Case: 18-11480     Document: 00515798473          Page: 1    Date Filed: 03/26/2021




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                    March 26, 2021
                                   No. 18-11480
                                                                     Lyle W. Cayce
                                                                          Clerk

   Frank D. McCollum, III,

                                                            Plaintiff—Appellant,

                                       versus

   Gracie G. Lewis, Criminal District Court Number 3;
   Jane Doe, Dallas County Sex-Offender Community
   Supervisor; Leah McDonald, Dallas County Sex-
   Offender Adult Probation Officer; John Wiley Price,
   Dallas County Commissioner; Pete Henschel,
   Psychologist; Stacy Dupler, Sex Offender Therapist,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 3:18-CV-2351


   Before Owen, Chief Judge, and Davis and Dennis, Circuit Judges.
   Per Curiam:*
          The primary question presented in this appeal is whether a judgment


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 18-11480         Document: 00515798473        Page: 2   Date Filed: 03/26/2021




                                     No. 18-11480


   in favor of inmate Frank D. McCollum regarding his pro se civil rights claims
   would necessarily imply the invalidity of the revocation of his community
   supervision and attendant imposition of a term of imprisonment such that he
   is estopped from bringing those claims. The favorable termination rule
   outlined in Heck v. Humphrey 1 does not appear to foreclose at least one of
   McCollum’s claims. We therefore affirm the district court’s judgment in
   part and vacate in part, and remand for the district court to determine
   whether McCollum should be afforded an opportunity to amend his
   complaint against the sole remaining defendant.
                                          I
          McCollum sued Texas Criminal District Court Judge Gracie Lewis,
   Dallas County Sex Offender Community Supervision Director Jane Doe,
   Dallas County Sex Offender Adult Probation Officer Leah McDonald, Dallas
   County Commissioner John Price, psychologist Pete Henschel, and sex
   offender therapist Stacy Dupler (collectively, the County), alleging that they
   failed to accommodate or treat McCollum’s mental and physical disabilities
   while he served a term of community supervision during his deferred
   adjudication for aggravated sexual assault of a child under the age of
   fourteen. 2 The state district court revoked that term when it determined that
   McCollum violated multiple supervision conditions. 3         The court then
   adjudicated McCollum guilty of the offense and sentenced him to fifteen
   years of imprisonment. 4 McCollum had pleaded “true” to violating his



          1
              512 U.S. 477 (1994).
          2
          See McCollum v. State, No. 05-15-01056-CR, 2016 WL 8115929, at *1 (Tex.
   App.—Dallas Oct. 27, 2016, no pet.).
          3
              Id.
          4
              Id.




                                          2
Case: 18-11480             Document: 00515798473       Page: 3    Date Filed: 03/26/2021




                                        No. 18-11480


   conditions of supervision by failing to pay community supervision and drug
   testing fees, and by failing to complete community service. 5 Noting that
   proof of even a single violation of community supervision sufficed to support
   revocation, the Dallas Court of Appeals affirmed the judgment, holding that
   McCollum’s pleas of true made revocation proper. 6 The appeals court also
   affirmed the district court’s finding that McCollum violated the supervision
   condition requiring him to participate in sex offender treatment. 7
          The “STATEMENT OF CLAIM” section of McCollum’s
   complaint explains that the “substance of this claim is contained in the
   original writ of mandamus” in Appeal No. 17-11251. The complaint also
   refers to a then-pending civil rights case, McCollum v. Valdez. 8 Finally, the
   complaint refers to an addendum. That addendum alleged the acts or
   omissions of each of the listed defendants as follows: Judge Lewis
   established and perpetuated policies for persons with mental illness and
   physical disabilities that prevented McCollum from accessing and enjoying
   services for those in community supervision with mental illness. Officer
   McDonald denied modifications to McCollum’s community supervision
   terms and conditions after being notified by the Dallas Veterans Affairs (VA)
   hospital of his mental illness; denied McCollum access to services and
   programs for persons in community supervision found to have mental illness;
   and created a false narrative that McCollum did not have mental illness or
   other serious health issues.           Community Supervisor Doe enforced
   McDonald’s requirement that McCollum cease and desist claiming mental



          5
              See id.
          6
              Id. at *2.
          7
              Id.
          8
              No. 3:18-CV-1778-L (BT), 2018 WL 8343675 (N.D. Tex. Dec. 26, 2018).




                                              3
Case: 18-11480       Document: 00515798473         Page: 4   Date Filed: 03/26/2021




                                    No. 18-11480


   and physical disability and report to community service on pain of immediate
   arrest and imprisonment. Commissioner Price established and perpetuated
   policies and procedures in the assignment and dispatch of community service
   workers like McCollum with physical and mental impairments that denied
   them modifications to accommodate their disabilities.            Psychologist
   Henschel established and perpetuated a policy of prohibiting sex offender
   clients from obtaining treatment at the VA hospital for specific neurological
   disorders. Finally, therapist Dupler directed McCollum to obtain and take,
   under pain of discharge from his sex offender therapy program, a selective
   serotonin reuptake inhibitor—a drug contraindicated by McCollum’s
   treatment program at the VA hospital.
            In the writ of mandamus he cites in his complaint, McCollum sought
   various forms of relief, including relief from the allegedly wrongful
   revocation of his deferred adjudication community supervision. McCollum
   described in greater detail the alleged errors of McDonald, Dupler, and
   others in the reporting and treatment of his mental and physical illnesses,
   which he alleged ultimately led to the deterioration of his cognitive and
   psychomotor skills; his inability to comply with the terms of his community
   supervision; his inability to assist in his own defense during his revocation
   proceedings; and his inability to understand his pleas of true during those
   proceedings. In the then-pending civil rights suit McCollum cites, he alleged
   that he was inadequately treated for medical issues while in prison before his
   revocation hearing; that the court should have ordered a competency hearing
   due to his resulting mental state; that he was convicted while he was severely
   impaired; and that the sheriff had ordered the interception of his grievance
   forms.
            McCollum contends that the County’s actions caused “irreparable
   physical, psychological, and emotional harm.” He seeks declaratory and
   injunctive relief and nominal, compensatory, and punitive damages.



                                         4
Case: 18-11480     Document: 00515798473          Page: 5   Date Filed: 03/26/2021




                                   No. 18-11480


         The magistrate judge interpreted McCollum’s complaint as arising
   under 42 U.S.C. § 1983 and alleging that the County “established and
   enforced policies that prevented [McCollum] from obtaining medical
   treatment for his mental illness and cerebr[a]-vascular dementia, and which
   ultimately led to the revocation of his community supervision.”        The
   magistrate judge determined that a ruling on these claims would necessarily
   imply the invalidity of the revocation of McCollum’s community
   supervision, adjudication of guilt, and resulting conviction. Thus, Heck
   barred McCollum’s claims, warranting their dismissal as frivolous under 28
   U.S.C. §§ 1915(e)(2)(B) and 1915A(b). McCollum objected, arguing that the
   magistrate judge mischaracterized his contentions; that his claims arose
   “first and foremostly” under the Americans with Disabilities Act and Section
   504 of the Rehabilitation Act; and that he did not allege that the County’s
   deprivation of medical treatment and denials of modifications to his
   community service work assignments had a causal relationship with the
   validity of his underlying conviction and the revocation of his community
   supervision. The district court overruled McCollum’s objections; accepted
   the findings, conclusions, and recommendation of the magistrate judge; and
   dismissed the complaint with prejudice as frivolous under § 915(e)(2)(B).
   McCollum timely filed a notice of appeal.
         McCollum contends that his claims were not barred by Heck because
   his complaint did not mention any causal relationship between his claims and
   his conviction of the underlying charge or the revocation of his community
   supervision, and because his claims did not relate to or implicate his
   conviction of the underlying charge or the revocation of his community
   supervision. We conclude that the district court properly dismissed all but
   one of McCollum’s claims.




                                        5
Case: 18-11480           Document: 00515798473              Page: 6     Date Filed: 03/26/2021




                                             No. 18-11480


                                                   II
           A district court is directed to dismiss a claim by an inmate or in forma
   pauperis litigant if the complaint is frivolous or fails to state a claim upon
   which relief may be granted. 9 This court reviews a district court’s dismissal
   of a complaint as frivolous for abuse of discretion. 10 “A complaint is frivolous
   if it lacks an arguable basis in law or fact.” 11 A complaint lacks an arguable
   basis in law if it is based on an “indisputably meritless legal theory.” 12
           “Pro se prisoner complaints must be read in a liberal fashion and
   should not be dismissed unless it appears beyond all doubt that the prisoner
   could prove no set of facts under which he would be entitled to relief.” 13
   Even liberally construing McCollum’s complaint, Heck bars most of
   McCollum’s claims.
           In Heck, the Supreme Court adopted the favorable termination rule,
   holding that a § 1983 suit must be dismissed if a judgment in the plaintiff’s
   favor “would necessarily imply the invalidity of his conviction or sentence”
   and the plaintiff could not show that his conviction or sentence had been
   invalidated. 14 In Wilkinson v. Dotson, 15 the Supreme Court clarified that a
   “§ 1983 action is barred (absent prior invalidation)—no matter the relief


           9
                28 U.S.C. § 1915(e)(2)(B).
           10
             Rogers v. Boatright, 709 F.3d 403, 407 (5th Cir. 2013) (citing Berry v. Brady, 192
   F.3d 504, 507 (5th Cir. 1999)).
           11
                Id. (quoting Berry, 192 F.3d at 507).
           12
                See Neitzke v. Williams, 490 U.S. 319, 327 (1989).
           13
             Taylor v. Gibson, 529 F.2d 709, 714 (5th Cir. 1976) (first citing Haines v. Kerner,
   404 U.S. 519 (1972) (per curiam); then citing Watson v. Ault, 525 F.2d 886 (5th Cir. 1976);
   and then citing Campbell v. Beto, 460 F.2d 765 (5th Cir. 1972)).
           14
                Heck v. Humphrey, 512 U.S. 477, 487 (1994).
           15
                544 U.S. 74 (2005).




                                                   6
Case: 18-11480           Document: 00515798473               Page: 7      Date Filed: 03/26/2021




                                             No. 18-11480


   sought (damages or equitable relief), no matter the target of the prisoner’s
   suit (state conduct leading to conviction or internal prison proceedings)—if
   success in that action would necessarily demonstrate the invalidity of
   confinement or its duration.” 16 This court performs a Heck analysis by
   “assessing whether a claim is temporally and conceptually distinct from the
   related conviction and sentence,” and by asking “whether the claims are
   necessarily inconsistent with the conviction, or whether they can coexist with
   the conviction or sentence without calling it into question.” 17
           To the extent that McCollum contends that, had he received
   treatment or accommodations for mental illness, he would not have violated
   the terms of his supervision, Heck bars his claims. Success on his claim for
   failure to treat or accommodate, in such an instance, would not be
   independent of the revocation of his supervision.                            Because Heck
   determinations are “analytical and fact-intensive,” 18 we analyze each claim
   in turn.
           As mentioned, McCollum alleges that Judge Lewis “denied [him]
   access to and the enjoyment of the State’s continuum of community-based
   services.” McCollum does not specify those services to which he was denied
   access. Success on this claim may have no relation to the revocation of
   supervision. However, this court may affirm on any grounds supported by




           16
                Id. at 81-82 (emphasis in original).
           17
             Smith v. Hood, 900 F.3d 180, 185 (5th Cir. 2018) (alteration and internal
   quotation marks omitted) (first quoting Bush v. Strain, 513 F.3d 492, 498 (5th Cir. 2008);
   and then quoting Ballard v. Burton, 444 F.3d 391, 400-01 (5th Cir. 2006)).
           18
                Strain, 513 F.3d at 497 (citing Ballard, 444 F.3d at 400-01).




                                                       7
Case: 18-11480           Document: 00515798473               Page: 8       Date Filed: 03/26/2021




                                            No. 18-11480


   the record, 19 and Judge Lewis enjoys absolute judicial immunity from civil
   suit. 20 Thus, the district court properly dismissed this claim against Judge
   Lewis.
            Heck bars McCollum’s claim against Community Supervisor Doe.
   McCollum             alleges      that     Doe        enforced        Probation         Officer
   “McDonald’s . . . requirements that [McCollum] cease and desist in his
   claims of mental and physical disability and report to the Decker Building
   demolition work assignment.” McCollum pleaded true to failing to complete
   his community service assignments, and this plea served as one of the appeals
   court’s grounds for affirming the state district court’s revocation order. 21 A
   judgment in McCollum’s favor on this claim would imply the invalidity of
   this ground of revocation and is thus barred.
            Likewise, Heck bars McCollum’s claims against Probation Officer
   McDonald.             McCollum alleges that McDonald “den[ied] [him]
   modifications to his community supervision terms and conditions upon being
   notified that he had been found to be a person with mental illness . . . and did
   also deny him access to the required continuum of community-based
   programs and services for persons in community supervision . . . and did also
   embark on a campaign to create a false narrative that the plaintiff was not a
   person with mental illness.” McCollum does not specify which terms
   McDonald failed to modify, but the structure of his complaint suggests that
   he challenges those conditions enforced by Community Supervisor Doe


            19
              Maria S. ex rel. E.H.F. v. Garza, 912 F.3d 778, 783 (5th Cir.) (summary calendar)
   (citing Dr.’s Hosp. of Jefferson, Inc. v. Se. Med. All., Inc., 123 F.3d 301, 307 (5th Cir. 1997)),
   cert. denied, 140 S. Ct. 81 (2019) (mem.).
            20
                 See Adams v. McIlhany, 764 F.2d 294, 297 (5th Cir. 1985).
            21
            McCollum v. State, No. 05-15-01056-CR, 2016 WL 8115929, at *1-2 (Tex. App.—
   Dallas Oct. 27, 2016, no pet.).




                                                   8
Case: 18-11480     Document: 00515798473             Page: 9    Date Filed: 03/26/2021




                                      No. 18-11480


   concerning community service work. Again, this challenge implies that it
   would have been unlawful for a Texas state court to revoke McCollum’s
   supervision on this ground. Thus, Heck bars this claim. The same is true for
   McCollum’s claims about being denied access to “the required continuum
   of community-based programs and services.” In the writ of mandamus
   McCollum cites in his complaint, he alleges that this very conduct by
   McDonald led McCollum to involuntarily plead “true” to violating certain
   terms of his supervision.      By McCollum’s own admission, a favorable
   judgment on this claim would imply the invalidity of the revocation order,
   grounded, in part, on his plea.
          McCollum’s      claim      that   Commissioner       Price   denied   him
   modifications to his community service requirements is likewise barred by
   Heck. A favorable judgment on this claim would imply the invalidity of his
   revocation based on his plea of “true” to failing to complete community
   service.
          Heck also bars McCollum’s claims against Dupler. McCollum alleges
   that “Stacy Dupler . . . directed [McCollum] to obtain and take on pain of
   discharge from his program of sex offender therapy a Selective[ ]Serotonin
   Reuptake Inhibitor.” Again, the writ of mandamus challenges this very
   behavior, alleging that Dupler’s actions led to McCollum’s wrongful
   revocation and conviction. Given this challenge, a favorable judgment
   against Dupler would necessarily imply that McCollum improperly pleaded
   “true.” Thus, Heck bars this claim.
          McCollum’s claim against psychologist Henschel, though, is not, at
   least on its face, barred by Heck.           McCollum alleges that Henschel
   “prohibit[ed] sex-offender clients from obtaining treatment and therapy for
   specific neurological disorders.” It is not necessarily the case that McCollum
   would not have violated his supervision conditions had Henschel afforded




                                            9
Case: 18-11480          Document: 00515798473                Page: 10      Date Filed: 03/26/2021




                                              No. 18-11480


   him treatment. Henschel could have acted unlawfully by denying McCollum
   treatment, and this unlawfulness is not alleged to have any bearing on
   McCollum’s plea of “true,” nor his failure to participate in sex offender
   treatment. Success on this claim, as presently alleged, does not impugn any
   of the appeals court’s grounds for revoking McCollum’s supervision.
           The fact that Heck does not bar McCollum’s claim against Henschel,
   however, does not necessarily mean that this claim will ultimately survive
   dismissal. To plead a constitutional claim under § 1983, McCollum must
   allege that a state actor violated a constitutional right. 22                    McCollum’s
   complaint contains no allegation that Henschel is a state actor, and thus
   would ordinarily be dismissed. But because dismissals of pro se complaints
   are disfavored, we remand to the district court to determine whether
   McCollum should be afforded an opportunity to amend his pleading to cure
   this deficiency. 23
                                          *        *         *
           For the foregoing reasons, we AFFIRM the district court’s judgment
   in part and VACATE in part, and REMAND for the district court to
   determine whether McCollum should be afforded an opportunity to amend
   his complaint.




           22
              Jackson v. City of Hearne, 959 F.3d 194, 200 (5th Cir. 2020) (citing Johnson v.
   Dall. Indep. Sch. Dist., 38 F.3d 198, 200 (5th Cir 1994)).
           23
                See Peña v. United States, 157 F.3d 984, 987 n.3 (5th Cir. 1998).




                                                  10